Citation Nr: 1450018	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This case has since been transferred to the Portland, Oregon VARO.  

In December 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the RO's most recent adjudication of the Veteran's claim of entitlement to service connection for migraine headaches in July 2012, the Board received additional evidence pertinent to this claim in the form of a December 2012 lay statement from R.F., the Veteran's roommate in service; a December 2012 medical statement from Dr. K.D., the Veteran's neurologist; and December 2012 letters from two of the Veteran's supervisors regarding sick leave used due to migraine headaches.

This evidence was not accompanied by a waiver of initial RO review from the Veteran.  In an October 2014 letter, the Board informed the Veteran both of his right to RO review of the evidence and issuance of a new Supplemental Statement of the Case in light of the new evidence, and of his option to waive such right and to request that the Board proceed with the adjudication of his appeal.  In response, the Veteran requested that the Board remand the matter for initial RO review of the additional evidence.  Therefore, this matter must be remanded for RO readjudication of the Veteran's claim of service connection for migraine headaches in light of this new evidence.  See 38 C.F.R. § 20.1304 (c); Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

On review of the additional evidencedence submitted in December 2012, outlined above, the Board finds that a VA examination and opinion are needed.

At his December 2012 videoconference hearing, the Veteran stated that he began having migraine headaches in 1987 as a result of exposure to loud blasts from cannons.  The Veteran testified (and his DD Form 214 confirms) that he was a medic in service.  The Veteran stated that it was common practice in service for medics to self-treat minor maladies and injuries, and that, as such, he never sought treatment for his headaches, but instead used a cold compress, and avoided light and noise.  In December 2012, R.F. submitted a letter stating that he too served as a medic in service alongside the Veteran, and attested to the common practice of medics treating their own medical issues.  He further noted that it was not necessary to go to sick call to get medicine for a headache, and that medics were trained to diagnose problems and dispense the necessary medicine, and that there was no need to document such treatment.

The December 2012 letter from Dr. K.D. states that the Veteran was being treated for migraines, and stated that she felt that based on the medical history of blast exposure provided by the Veteran, referral to a VA headache specialist was appropriate, "given the likely service connection to his headaches."

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for migraine headaches.  The examiner should offer an opinion as to whether the Veteran's migraine headaches are directly related to service, to include the claimed blast exposure.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule a VA examination to address the Veteran's currently diagnosed migraine headaches.  Based on all the evidence, including the December 2012 medical statement from Dr. K.D., the examiner should determine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's current migraine headaches can be attributed to the in-service blast pressure the Veteran sustained as a result of exposure to loud cannon (howitzer) blasts during service.  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

2.  If the benefit sought on appeal remains adverse to the Veteran, the AOJ must furnish to the Veteran an appropriate Supplemental Statement of the Case (including citation to and consideration of all evidence added to the claims file since the July 2012 Supplemental Statement of the Case) and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



